Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 16, 2009                                                                                             Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  139533                                                                                                Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  YOLANDA JOHNSON, Successor Personal                                                                  Diane M. Hathaway,
  Representative of the Estate of VERA                                                                                   Justices
  JACKSON, Deceased,
               Plaintiff-Appellee,
  v                                                                 SC: 139533
                                                                    COA: 293304
                                                                    Wayne CC: 08-123817-NH
  DETROIT MEDICAL CENTER, HARPER-
  HUTZEL HOSPITAL, ANDRE R. NUNN, M.D.,
  and DETROIT SURGICAL SPECIALISTS,
  P.C., d/b/a Detroit Bariatrics,
                Defendants-Appellants.

  _________________________________________/

         By order of September 1, 2009, this Court granted immediate consideration and a
  stay of trial court proceedings. On order of the Court, the application for leave to appeal
  the August 20, 2009 order of the Court of Appeals is considered and, pursuant to MCR
  7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of
  Appeals for consideration as on leave granted. We further ORDER that the stay entered
  by this Court on September 1, 2009 remains in effect until completion of this appeal. On
  motion of a party or on its own motion, the Court of Appeals may modify, set aside, or
  place conditions on the stay if it appears that the appeal is not being vigorously
  prosecuted or if other appropriate grounds appear.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 16, 2009                  _________________________________________
           d0909                                                               Clerk